Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-7, in response to the restriction requirement of 09/27/2022 is acknowledgement. The traversal is based on the ground that Applicant argues that the Office Action incorrectly identifies the class and subclass for each of the groups.  For Group I, class 424 and subclass 400 are incorrect.  Subclass 400 directed to “Preparations Characterized By Special Physical Form” is inapplicable.  The other two groups are classified in class 424 and subclass 725.  The Office Action’s attempt to classify the three groups differently fails.  Moreover, Applicant argues that the Office Action fails to provide reasons or explanations of serious burden as required by MPEP 808.02, 803(I)(B), 803(II) ¶ 4, and 806.01.  The Office Action merely parrots a conclusory listing of reasons in an attempt to support its claim of “a serious search and examination burden” without any explanation to support that conclusory listing (see Office Action at bottom of page 3 to top of page 4).  Further, there is no serious burden here because the classes and subclasses proposed by the Office Action are erroneous, as discussed above. 
	Applicant’s argument is not found persuasive because, as Examiner explained in the previous restriction requirement of 09/07/2022, Inventions I (product) and II (processes of making) are related as product and a process of making.  The inventions are distinct if either or both of the following can be shown (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP 806.05(f)). In the instant case, the product (Group I) as claimed can be made via numerous isolation techniques which do not require, or do not necessarily require, any or all of the process steps defined by the Group II’s method.  Moreover, Examiner maintains that Inventions I (product) and III (process) are related as product and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP 806.05(h)). In the instant case, the product of Group I can also be used simply as a nutritional supplement without having any particular therapeutic effect and/or within any of the distinct method of Group III.  Furthermore, Examiner also maintains Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP ' 806.04, MPEP 808.01). In the instant case, the inventions of Groups II and III are different and distinct, each from the other- i.e. they are not disclosed as capable of use together, and they have different designs, modes of operation, and/or effects. That is, as evidenced by the claims themselves, the overall steps required in the Group II method are not required, or not necessarily required, of the Group III method, and vice-versa.  Thus, restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	The restriction requirement is deemed proper and is therefore made final.
	Claims 1-7 have been examined on the merits.  Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-7 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1 (MPEP 2106.03)).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)) – i.e., as drafted, the cited claims read upon a product of nature for the following reasons:   
 Claims 1-7 are drawn to a composition (as an oral herbal (natural) tea product) comprising of oregano, peppermint, lungwort, sage, licorice root and furthermore comprising of at least one of OSHA root, eucalyptus, plantain leaf, chaparral, elecampane, lobelia and thyme (i.e. the claimed active ingredients are naturally-occurring ingredients) [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support [i.e. no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] and that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein- e.g. step 2A1(MPEP 2106.04 (a-c)).  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients).
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 USC 103 as being unpatentable over Nikolaevich (RU 2730636 C1) in view of Skvortsov A1 (RU 2019105832 A), Wang L et al. (CN 1861140 A) and Shaydullova O V (RU 2012157600 A). 
A composition (as an oral herbal (natural) tea product) comprising of oregano, peppermint, lungwort, sage, licorice root and further comprising of at least one of OSHA root, eucalyptus, plantain leaf, chaparral, elecampane, lobelia and thyme within various amount/ranges is claimed. 
Nikolaevich teaches a composition (as an oral herbal (natural) tea product) for the intended purpose to produce a functional herbal tea product used for a medicinal consumption purpose in a subject comprises or may comprise (often within various preferred embodiments) oregano, peppermint, lungwort, sage, licorice root (see entire document including e.g. title, abstract, description and claims, especially claims 4 and 6).  Nikolaevich, however, does not teach the further inclusion of at least one of an elecampane, lobelia, thyme and eucalyptus therein.
	 Skvortsov A I beneficially teaches a composition (as an oral herbal (natural) tea product) for the intended purpose to produce a functional herbal tea product used for a medicinal consumption purpose in a subject comprises or may comprise (often within various preferred embodiments) mint, oregano, thyme and elecampane (see entire document including e.g. title and abstract).
	 Wang L beneficially teaches a composition (as an oral herbal (natural) tea product) for the intended purpose to produce a functional herbal tea product used for a medicinal consumption purpose in a subject comprises or may comprise (often within various preferred embodiments) lobelia (see entire document including e.g. title and abstract).
	Shaydulloa O V beneficially teaches a composition (as an oral herbal (natural) tea product) for the intended purpose to produce a functional herbal tea product used for a medicinal consumption purpose in a subject comprises or may comprise (often within various preferred embodiments) eucalyptus and peppermint (see entire document including e.g. title and abstract).
	 It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as an oral herbal (natural) tea product) comprising of oregano, peppermint, lungwort, sage, licorice root and further comprising of at least one of OSHA root, eucalyptus, plantain leaf, chaparral, elecampane, lobelia and thyme therein-for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)-and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (used for the intended purpose to produce a functional herbal tea product used for a medicinal consumption purpose in a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions therein (e.g. determining effective amount/ranges/ratios of each claimed active ingredient within the composition and/or each claimed active ingredient in the form of being crushed whereas one of ordinary skill in the art would place an active ingredient within crushed form to increase the active ingredient’s surface area for effective consumption) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
*With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

With respect to the art rejections above, please note that the intended use of the above claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                    
/MICHAEL BARKER/
Primary Examiner, Art Unit 1655